Rugg, C.J.
This is an action of contract to recover rent. It was undisputed that the parties were in negotiation for the purchase by the defendant of a lease of a store held by the plaintiff. The report states that the parties “ executed a written instrument as follows: — ‘We hereby agree to pay N. Sudhalter 1000.00 for key of store 2129 Washington Street, — $200.00 on account and 100.00 up delivery of key. Delivery of key on or before March 20, 1922. (Signed) Nathan Sudhalter.’ ” This instrument, as printed in the record, is signed by -the plaintiff and not by the defendant. Assuming, however, that both parties executed the instrument, there was no error in admitting oral evidence as to its meaning. Plainly it was ambiguous and required explanation. Whittier Machine Co. v. Graffam, 156 Mass. 415. Jennings v. Puffer, 203 Mass. 534. Linton v. Noonan, 238 Mass. 31, 40.
The present action is not brought on the written instrument *445but on an independent and different agreement to pay rent. Durkin v. Cobleigh, 156 Mass. 108. Keith v. Radway, 221 Mass. 515. There was ample evidence to support the finding for the plaintiff. The defendant’s requests for rulings, so far as not granted, were denied rightly.

Order dismissing report affirmed.